 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROGER YANG
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:18-CR-00040-JAM
12                  Plaintiff,
                                                          PRELIMINARY ORDER OF
13          v.                                            FORFEITURE
14   DAVID PATRICK SEILHEIMER,
15                  Defendant.
16

17          Based upon the guilty pleas and memorandum in support of plea entered by defendant David

18 Patrick Seilheimer, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19          1.      Pursuant to 18 U.S.C. § 2253(a), defendant David Patrick Seilheimer’s interest in the

20 following property shall be condemned and forfeited to the United States of America, to be disposed of

21 according to law:

22                  a.      An HP Laptop, SN 6CC50370WB,
                    b.      An Amazon Tablet Model SV98LN,
23                  c.      A 4GB flash drive,
                    d.      A Lenovo tablet with micro SD card; and
24                  e.      A Monster digital 32 GB SD card.
25          2.      The above-listed property was used or intended to be used to commit, facilitate, or to

26 promote the commission of violations of 18 U.S.C. §§ 2252(a)(2) and 2252(a)(4)(B).

27          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

28 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.
                                                      1                             Preliminary Order of Forfeiture
 1 Marshals Service, in its secure custody and control.

 2          4.      a.      Pursuant to 18 U.S.C. § 2253(b), incorporated by 21 U.S.C. § 853(n), and Local

 3 Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice

 4 of the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the

 5 Attorney General may direct shall be posted for at least 30 consecutive days on the official internet

 6 government forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable,

 7 provide direct written notice to any person known to have alleged an interest in the property that is the

 8 subject of the order of forfeiture as a substitute for published notice as to those persons so notified.

 9                  b.      This notice shall state that any person, other than the defendant, asserting a legal

10 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

11 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

12 within thirty (30) days from the receipt of direct written notice, whichever is earlier.

13          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

14 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253(a), in which all interests will be

15 addressed.

16                  SO ORDERED this 3rd day of January, 2019

17

18                                                                  /s/ John A. Mendez____________
                                                                    JOHN A. MENDEZ
19                                                                  United States District Court Judge
20

21

22

23

24

25

26

27

28
                                                            2                               Preliminary Order of Forfeiture
